          Case 1:18-cr-10250-DJC Document 69 Filed 11/15/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
______________________________
                               )
UNITED STATES OF AMERICA )
                               )
v.                             )              Criminal No: 18-cr-10250-DJC
                               )
BRANDON ZIOBROWSKI             )
______________________________)

    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE TO
         EXCLUDE EVIDENCE OF STATEMENTS MADE BY OTHERS

       Now comes the Defendant, Brandon Ziobrowski, in the above-captioned matter and

respectfully opposes the Government’s Motion in Limine to Exclude Evidence of Statements

Made by Others. Specifically, the Defendant seeks to exclude statements and social media

postings by others including President Trump and GOP members “unless (1) there is evidence

that the defendant saw or otherwise knew about the statement, and (2) the statement is relevant to

determining a fact of consequence at the trial.” (Government’s Motion, Dkt. 66, pg. 1).

       The government erroneously concludes that such statements are irrelevant if Mr.

Ziobrowski did not observe the statements or hear about them. The First Circuit has not yet ruled

on whether external facts are admissible only if they are relevant to the defendant’s state of

mind. Here, the statements must be admitted to show the current political climate on social

media. Regardless of whether Mr. Ziobrowski actually had knowledge of certain tweets or

statements, many such postings made national news because this is the current state of politics.

       The government next argues that the tweets or statements would fail the Rule 403

balancing test because they would risk confusing the jury and cause an undue delay in what it

expects to be a short trial. Under Rules 401 and 402 of the Federal Rules of Evidence, the court

will generally admit evidence that makes a fact more or less probable than it would be otherwise.
          Case 1:18-cr-10250-DJC Document 69 Filed 11/15/19 Page 2 of 3



Fed. R. Evid. 401, 402. But the court, at its discretion, may exclude such relevant evidence if the

evidence would confuse or mislead jurors, or if its probative value is outweighed by unfair

prejudice. Fed. R. Evid. 403. Admitting statements made by others does not risk confusing or

misleading the jurors as they would clearly be able to discern who made the statements and know

that it is Mr. Ziobrowski’s tweet that is at issue in this case. Additionally, the tweets are relevant

to show that during the time when Mr. Ziobrowski made his statement, the political environment

was heated and many people were opposing ICE and President Trump for policy decisions

related to immigration.

       The context of the political environment in which the use of offensive, alarming, and

hyperbolic nature of the political discourse became commonplace from top levels of the

government down to regular people is relevant to the jury’s consideration on the issue of intent

and whether Mr. Ziobrowiski’s Tweet was made to communicate a “true threat.”

       WHEREFORE the Defendant respectfully requests that this Honorable Court deny the

Government’s Motion in Limine to exclude evidence of statements made by others.




                                                       Respectfully submitted,


                                                       /s/ Derege B. Demissie
                                                       ________________________
                                                       Derege B. Demissie
                                                       DEMISSIE & CHURCH
                                                       929 Massachusetts Avenue, Suite 101
                                                       Cambridge, MA 02139
                                                       (617) 354-3944
                                                       BBO# 637544
          Case 1:18-cr-10250-DJC Document 69 Filed 11/15/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on November 15,
2019.


                                              /s/ Derege B. Demissie
                                              DEREGE B. DEMISSIE
